                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     DIANE THAVIXAY,                                    Case No. 18-cv-06477-TSH
                                  11                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                  12             v.
Northern District of California
 United States District Court




                                                                                            Re: Dkt. No. 21
                                  13     COMMISSIONER OF SOCIAL
                                         SECURITY,
                                  14
                                                        Defendant.
                                  15

                                  16          Plaintiff Diane Thavixay brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial

                                  17   review of a final decision denying her claim for disability benefits. Pursuant to the October 25,

                                  18   2018, Social Security Procedural Order issued in this case, Thavixay was required to file a motion

                                  19   for summary judgment or for remand within 28 days of service of the Commissioner’s answer.

                                  20   ECF No. 4. As the Commissioner served her answer on April 17, 2019 (ECF Nos. 17, 18),

                                  21   Thavixay’s motion was due May 15, 2019. On May 29, 2019, 14 days after failing to file a timely

                                  22   motion, Thavixay filed a stipulation for extension of time requesting the Court grant her until June

                                  23   19, 2019, to file a motion for summary judgment and joint statement of facts. ECF No. 19. The

                                  24   Court granted her request. ECF No. 21. However, as of June 20, 2019, no filing has been

                                  25   received. Accordingly, the Court ORDERS Plaintiff Diane Thavixay to show cause why this case

                                  26   should not be dismissed for failure to prosecute and failure to comply with court deadlines.

                                  27   Thavixay shall file a declaration by June 27, 2019. Notice is hereby provided that failure to file a

                                  28   written response will be deemed an admission that Thavixay does not intend to prosecute, and the
                                   1   case will be dismissed without prejudice. Thus, it is imperative the Court receive a written

                                   2   response by the deadline above.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: June 20, 2019

                                   6
                                                                                                   THOMAS S. HIXSON
                                   7                                                               United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
